Case 2:95-cr-00345-RSWL Document 10540 Filed 03/05/21 Page 1 of 3 Page ID #:4349



   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT

   9                     CENTRAL DISTRICT OF CALIFORNIA

 10
 11
       UNITED STATES OF AMERICA,                CR 95-345-RSWL-16
 12
 13                   Plaintiff,                ORDER re: Defendant’s
                                                Motion to Reopen Time to
 14          v.                                 File an Appeal [10536,
                                                10539]
 15
       RAYMOND SHRYOCK,
 16
                      Defendant.
 17
 18
 19          On December 30, 2020, the Court issued an order
 20    (the “Order”) denying [10530] Defendant Raymond
 21    Shryock’s (“Defendant”) Motion for Compassionate Release
 22    or Reduction in Sentence Pursuant to 18 U.S.C. §
 23    3582(c)(1)(A) and the First Step Act of 2018 [10509].
 24    Defendant filed an untimely Notice of Appeal [10536] on
 25    February 9, 2021.         See Fed. R. App. 4(b)(1)(A) (stating
 26    that “a defendant’s notice of appeal must be filed in
 27    the district court within 14 days after . . . the entry
 28
                                            1
Case 2:95-cr-00345-RSWL Document 10540 Filed 03/05/21 Page 2 of 3 Page ID #:4350



   1   of either the judgment or the order being appealed”).
   2         On March 1, the Ninth Circuit remanded the case to
   3   this Court [10539] for the limited purpose of providing
   4   Defendant notice and an opportunity to request that the
   5   time for filing the Notice of Appeal be extended under
   6   Federal Rule of Appellate Procedure (“Rule”) 4(b)(4),
   7   upon a finding of excusable neglect or good cause.                    The
   8   Court construes Defendant’s Notice of Appeal as a motion
   9   to reopen the time for filing an appeal.                 See United
 10    States v. Withers, 638 F.3d 1055, 1061 (9th Cir. 2011)
 11    (holding that courts “must construe a pro se appellant’s
 12    notice of appeal as a motion to reopen the time for
 13    filing an appeal when he alleges that he did not receive
 14    timely notice of the entry of the order or judgment from
 15    which he seeks to appeal”).
 16          Defendant claims that his Notice of Appeal was
 17    untimely because he did not receive notice of the
 18    Court’s Order denying his Motion for Compassionate
 19    Release until he learned of the Order on February 3
 20    “from an out of prison source.”              Notice of Appeal 2, ECF
 21    No. 10539.      Thereafter, Defendant worked expeditiously
 22    in mailing his Notice of Appeal the next day.                   See id.
 23    Thus, finding good cause, and finding that Defendant
 24    filed his Notice of Appeal within the thirty-day
 25    extended period under Rule 4(b)(4), the Court hereby
 26    GRANTS the Motion and permits extension of time to file
 27    the Notice of Appeal.
 28          The Clerk is directed to send a copy of this Order

                                            2
Case 2:95-cr-00345-RSWL Document 10540 Filed 03/05/21 Page 3 of 3 Page ID #:4351



   1   to the Ninth Circuit Court of Appeals and to serve this
   2   Order on Defendant.
   3
   4   IT IS SO ORDERED.
   5
   6   DATED: March 5, 2021               _____________________________
                                                 /s/ Ronald S.W. Lew
                                           HONORABLE RONALD S.W. LEW
   7
                                           Senior U.S. District Judge
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            3
